             Case 1:20-cr-00135-JMF Document 254 Filed 10/26/20 Page 1 of 2




NEW JERSEY OFFICE                                                                       NEW YORK OFFICE
130 POMPTON AVENUE                                                                      48 WALL STREET – 5 FL.
                                                                                                         TH


VERONA NJ 07044                                                                         NYC, NY 10005
(973) 239-4300                                                                         (646) 779-2746


                                            LORRAINE@LGRLAWGROUP.COM
                                               WWW.LGAULIRUFO.COM
                                             FAX: (973) 239-4310

                                                    _________


                                                                                October 26, 2020

Via ECF
Hon. Jesse M. Furman
United States District Court Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                          Re: United States v Arguendas (Jacobb Padin)
                              20 Cr. 135 (JMF)

Dear Judge Furman:

        Your Honor ordered the temporary release of Jacobb Padin on April 8, 2020, because of
the threat that COVID-19 posed to his health at the jail. Mr. Padin has sought and obtained five
extensions of his temporary release and currently seeks an extension until November 30, 2020,
because of the ongoing pandemic in our country, his chronic asthma, and his recent shoulder
surgery.

       Our country continues to face unprecedented challenges from the coronavirus pandemic,
with the number of cases across the country continuing to rise. Three days ago, our country
experienced a record high number of new COVID-19 cases for one day (82,630) and more than
436,392 confirmed new cases in the United States last week.1 That weekly amount is 53,411
more cases than the week before, which amounts to a 13.57% increase.2 In addition, last week
there were 5,436 COVID-19 related deaths in our country, which was up 12.72% from the week

1
    https://covid.cdc.gov/covid-data-tracker/#cases casesinlast7days (Accessed October 26, 2020)
2
    https://covid19.who.int/region/amro/country/us (Accessed October 26, 2020)
Case 1:20-cr-00135-JMF Document 254 Filed 10/26/20 Page 2 of 2
